PER CURIAM.
Brannen Yutzy and Yutzy Tree Service, Inc. (defendants below) appeal the trial court’s order that granted Bradley Dean Fouraker (plaintiff below) a new trial. Fouraker cross-appeals the trial court’s denial of his motion for a directed verdict on the issues of permanency and indivisible injury. We affirm without comment the order granting a new trial and the denial of the motion for directed verdict. For the benefit of the trial court and the parties on remand, we note that the grounds for the trial court’s decision to grant a new trial require a new trial on all issues.
Affirmed.
ALTENBERND, CASANUEVA, and WALLACE, JJ., Concur.